DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/03/2021 has been entered. Claims 1-14 are currently pending. Applicant’s amendments to the specifications and claims have overcome the specifications objections, claim objections, and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 12/28/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 101141023, cited by the applicant, hereby referred as Fang) in view of Murakami (JP200007792, cited by the applicant).
Regarding claim 1, Fang teaches the following:
a patch antenna (figure 2) having at least one resonant frequency within a millimeter wave frequency range (“35 GHZ”, paragraph [0059]), comprising: 
a ground plane (element 109, figure 2) disposed in a first plane, the ground plane having a first aperture (element 108, figure 2) at which the patch antenna is fed with an RF signal by a feed line (element 110, figure 2); and 
a main patch (element 106, figure 2) disposed in a second plane parallel to the first plane, the first and second planes spaced apart to form a first antenna cavity (element 107, figure 2) between the ground plane and the main patch.
Fang does not teach the main patch having a second aperture, wherein the second aperture has a length configured to achieve a desired resonant frequency of the patch antenna.
Murakami suggests the teachings of a patch having a second aperture (elements 6-1 or 6-2, figure 1), wherein the second aperture has a length configured to achieve a desired resonant frequency of the patch antenna (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the main patch of Fang to include a second aperture, wherein the second aperture has a length configured to achieve a desired resonant frequency of the patch antenna as suggested by the teachings of Murakami in order to suppress any undesired harmonic components to improve the performance of the patch antenna (paragraphs [0056]-[0059]).

Regarding claim 2, Fang as modified in claim 1 teaches the following:
wherein the first antenna cavity (Fang, element 107, figure 2) is an air gap.

Regarding claim 4, Fang as modified in claim 1 teaches the following:


Regarding claim 12, Fang as modified in claim 1 teaches the following:
an electronic device (figure 2), comprising: the patch antenna of claim 1 (as explained in claim 1).
Fang as modified in claim 1 teaches the patch antenna without explicitly teaching the following: communication circuitry operatively coupled to the patch antenna, wherein the communication circuitry is configured to generate the radio frequency signal that is feed to the patch antenna for emission as part of wireless communication with another device.
However it is well known to one of ordinary skill in the art that there would need to be some communication circuitry operatively coupled to the feed an RF signal to the feed line which is then coupled to the patch antenna, and wherein the communication circuitry is configured to generate the radio frequency signal that is feed to the patch antenna for emission as part of wireless communication with another device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an electronic device of Fang to include communication circuitry operatively coupled to the patch antenna, wherein the communication circuitry is configured to generate the radio frequency signal that is feed to the patch antenna for emission as part of wireless communication with another device as there would need to be some communication circuitry operatively coupled to the feed an RF signal to the feed line which is then coupled to the patch antenna in order to send and receive signals to the patch antenna to allow it to radiate and communicate with other devices. 

Regarding claim 14, Fang as modified in claim 1 teaches the following:
wherein the first aperture (Fang, element 108, figure 2)(Murakami, element 4, figures 1) is linear and the second aperture (Murakami, elements 6-1 or 6-2, figures 1, as explained in claim 1) is linear and parallel to the first aperture.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 101141023, cited by the applicant, hereby referred as Fang) in view of Murakami (JP2000077929, cited by the applicant), and further in view of Makoto et al. (JP04122105, cited by the applicant, hereby referred as Makoto).
Regarding claim 3, Fang as modified in claim 1 teaches the patch antenna without explicitly teaching the following:
wherein geometric centers of the apertures are coaxially aligned.
However Murakami does suggests that any number of apertures may be implemented on the main patch, and that they may be placed wherever an unwanted harmonic component is desired to be cancelled (paragraphs [0056]-[0059]).
Makoto suggests the teachings that the geometric centers of the apertures (elements 12 and 13, figures 1) are coaxially aligned.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the geometric centers of the apertures of Fang as modified to be coaxially aligned as suggested by the teachings of Murakami and Makoto which can be used to shift the radiating direction of the radio wave and allow for other polarizations to occur (last paragraph on page 3 – end of first paragraph on page 5). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 101141023, cited by the applicant, hereby referred as Fang) in view of Murakami (JP200007792, cited by the applicant), and further in view of Yang et al. (US 2016/0301129, hereby referred as Yang).
Regarding claim 5, Fang as modified in claim 4 teaches the patch antenna without explicitly teaching the following:
wherein the first and second substrates are layers of a multilayer printed circuit board.
However Fang does teach using multiple layers (as shown in figure 2).
Yang suggests the teachings of wherein the first (element 107, figure 1) and second (element 108, figure 1) substrates are layers of a multilayer printed circuit board (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second substrates of Fang to be layers of a multilayer printed circuit board as suggested by the teachings of using a multilayer printed circuit board for a patch antenna which is a known common way to implement various different components on different layers of a circuit board that can reduce costs and simplify the manufacturing process. 

Regarding claim 6, Fang as modified in claim 5 teaches the following:
wherein the first antenna cavity (Fang, element 107, figure 2) is formed by removing a portion of the multilayer printed circuit board (Fang, as shown in figure 2) (as explained in claim 5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 101141023, cited by the applicant, hereby referred as Fang) in view of Murakami (JP200007792, cited by the applicant), and further in view of Kamgaing et al. (US 2019/0288382, hereby referred as Kamgaing).
Regarding claim 7, Fang as modified in claim 1 teaches the following:
 further comprising a parasitic patch (Fang, element 104, figure 2) disposed in a third plane parallel to the first and second planes, the third plane spaced apart from the second plane to form a second antenna cavity between the main patch and the parasitic patch on a side of the main patch opposite the first antenna cavity (Fang, as shown in figure 2).

Kamgaing suggests the teachings of the parasitic patch (element 194, figure 1) adding a second resonant frequency within the millimeter wave frequency range to the patch antenna (paragraphs [0014]-[0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the parasitic patch of Fang as modified to add a second resonant frequency within the millimeter wave frequency range to the patch antenna as suggested by the teachings of Kamgaing as parasitic patches can be designed to either direct the signal from a main patch, or broaden the bandwidth of the patch antenna by providing a second resonant frequency (paragraphs [0014]-[0015]).

Regarding claim 8, Fang as modified in claim 7 teaches the patch antenna without explicitly teaching the following:
wherein a first resonant frequency of the patch antenna is at about 28 GHz and the second resonant frequency is at about 39 GHz.
However Fang does teach that the patch antenna may work around 35 GHz (“35 GHZ”, paragraph [0059]).
Kamgaing suggests the teachings of having two different resonant frequencies (paragraph [0015]) and working around 28 GHz and 39 Ghz (paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a first resonant frequency of the patch antenna of Fang as modified to be at about 28 GHz and the second resonant frequency to be at about 39 GHz as suggested by the teachings of Fang and Kamgaing as scaling an antenna to alter its resonant frequencies is known in the antenna art which can allow for the patch antenna to work in a certain desired range and have a desired bandwidth. 

Regarding claim 9, Fang as modified in claim 7 teaches the following:
wherein the geometric centers of the main patch (Fang, element 106, figure 2) and the parasitic patch (Fang, element 104, figure 2) are coaxially aligned.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 101141023, cited by the applicant, hereby referred as Fang) in view of Murakami (JP200007792, cited by the applicant) and Kamgaing et al. (US 2019/0288382, hereby referred as Kamgaing), and further in view of Makoto et al. (JP04122105, cited by the applicant, hereby referred as Makoto).
Regarding claim 10, Fang as modified in claim 9 teaches the following:
wherein the geometric centers of the main patch (Fang, element 106, figure 2), the parasitic patch (Fang, element 104, figure 2) and the aperture (Fang, element 108, figure 2) are coaxially aligned.
Fang as modified does not teach that the 2nd aperture is also coaxially aligned.
Makoto suggests the teachings that the geometric centers of the apertures (elements 12 and 13, figures 1) are coaxially aligned.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the 2nd aperture of Fang as modified to also be coaxially aligned as suggested by the teachings of Murakami and Makoto which can be used to shift the radiating direction of the radio wave and allow for other polarizations to occur (last paragraph on page 3 – end of first paragraph on page 5).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makoto et al. (JP04122105, cited by the applicant) may also be used in place of Murakami (JP200007792) in the rejection of claims 1-4 and 12.  

Response to Arguments


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/09/21 and 12/28/20 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845